JONES, Judge,
dissents with reasons.
I respectfully dissent from the majority’s opinion. I would affirm defendant’s conviction but vacate his sentence and remand this matter to the trial court for resentencing.
To insure adequate review by the appellate court, the record must indicate that the trial court considered the factors set forth in La. C.Cr.P. article 894.1. State v. Forde, 482 So.2d 143, 145 (La.App. 4th Cir.1986); State v. Caston, All So.2d 868, 871 (La.App. 4th Cir.1985). Although a judge need not specifically recite each of the factors listed in La.C.Cr.P. article 894.1, the record must reflect that the judge adequately considered the sentencing guidelines and that there is an adequate factual basis for the sentence imposed. State v. Soco, 441 So.2d 719 (La.1983), appeal after remand 508 So.2d 915 (La.App. 4th Cir.1987).
In the present case, the trial court made no mention of the Louisiana Sentencing Guidelines when imposing sentence. Nor did it articulate reasons to justify any deviation from the guidelines. It is my opinion that a deviation of six months, relative to the term of the sentence (six years), is a gross deviation from the guidelines.